  1:19-cv-03533-TLW-SVH     Date Filed 09/14/20   Entry Number 92   Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Joshua Lee Phillips, #312606,         )      C/A No.: 1:19-3533-TLW-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )
 Officer Thomas Pattman, Officer       )
 Landry, Officer Cummings, Nurse       )
 Birchmoore, Nurse Takisha Smith,      )
 Nurse White, Mental Health            )                 ORDER
 Counselor Harris, Warden Michael      )
 Stephan, Deputy Warden Brandi         )
 Lathan, and Mental Health Doctor      )
 Taresa Torres, each in their          )
 individual and official capacities,   )
                                       )
                   Defendants.         )
                                       )

      Joshua Lee Phillips (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of

his rights while an inmate at the Broad River Correctional Institution

(“BRCI”) of the South Carolina Department of Corrections (“SCDC”) against

the above-named defendants (“Defendants”). More specifically, Plaintiff

alleges that on May 3, 2019, corrections officers assaulted him, or witnessed

the assault without intervening, and his resulting injuries were not

appropriately treated.

      This matter comes before the court on Plaintiff’s motion to amend his

complaint. [ECF No. 90]. The motion having been fully briefed [ECF Nos. 90,
     1:19-cv-03533-TLW-SVH   Date Filed 09/14/20   Entry Number 92   Page 2 of 8




91], it is ripe for disposition. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B), and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), this matter has been

assigned to the undersigned for all pretrial proceedings.

        For the reasons that follow, Plaintiff’s motion is granted in part and

denied in part.

I.      Factual and Procedural Background

        Plaintiff filed this action on December 19, 2019, asserting his Eighth

Amendment rights had been violated when Defendants employed excessive

force against him or witnessed without intervening and/or were deliberately

indifferent to his serious medical needs thereafter. [See ECF No. 1]. On July

15, 2020, the undersigned issued an order that, in part, granted Plaintiff’s

fifth extension of time to amend his complaint, providing motions to amend

pleadings were to be filed no later than August 10, 2020, discovery would be

completed no later than September 9, 2020, and dispositive motions would be

filed no later than October 9, 2020. [ECF No. 81].

        By letter dated August 7, 2020, received by the SCDC mail room on

August 10, 2020, and received by this court on August 12, 2020, Plaintiff

submitted a document the court has construed as the instant motion to

amend his complaint, including a proposed amended complaint. [See ECF

Nos. 90, 90-1, 90-2].



                                        2
      1:19-cv-03533-TLW-SVH    Date Filed 09/14/20   Entry Number 92   Page 3 of 8




II.      Discussion

         A.    Standard on Motion to Amend

         Fed. R. Civ. P. 15(a)(2) allows a party to amend a pleading with leave of

court and further states “[t]he court should freely give leave when justice so

requires.” “A motion to amend should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.” HCMF Corp. v.

Allen, 238 F.3d 273, 276 (4th Cir. 2001) (citations and emphasis omitted).

         B.    Analysis

         As stated, Plaintiff original complaint focused on events that allegedly

transpired on May 3, 2019. Plaintiff’s proposed amended complaint primarily

adds factual details regarding events leading up to, occurring on, and

following May 3, 2019, including concerns he had prior to the main events in

question and his continued efforts following those events to secure adequate

medical treatment. Plaintiff also may be attempting to add a claim against

Defendants based on alleged violations of his Fourteenth Amendment rights

and briefly includes allegations of retaliation, negligence, and gross

negligence. [See ECF No. 90 at 8, 28, 33, 40].

         In addition to the above proposed amendments, Plaintiff also seeks (1)

to add allegations concerning another assault by correctional officers not

named nor sought to be named in the instant suit, allegedly occurring on

                                          3
    1:19-cv-03533-TLW-SVH   Date Filed 09/14/20   Entry Number 92   Page 4 of 8




March 1, 2020, and (2) to add as one or more defendants Nurse Jane Doe or

Does 1 and remove as a defendant Takisha Smith. See id. at 2, 32. 2

       Although Plaintiff states he believes the March 1, 2020 assault

occurred in retaliation for action taken against the officer who assaulted him

on May 3, 2019, the two assaults are unrelated such that allowing Plaintiff to

assert claims based on the March 1, 2020 assault would be unduly prejudicial

to Defendants and unduly delay this action. See, e.g., Collins v. South

Carolina, C/A No. 818-2596-MGL-JDA, 2019 WL 4195539, at *3 (D.S.C. Aug.

7, 2019), report and recommendation adopted, C/A No. 8:18-2596-MGL, 2019

WL 4194335 (D.S.C. Sept. 4, 2019) (“Plaintiff’s new claim is unrelated to the

claims in his original pleading and must be pursued, if at all, in a separate

action.”).

       Additionally, during the pendency of Plaintiff’s motion, discovery has

expired in this case. Plaintiff has not informed the court why he has been

unable to secure the necessary discovery to determine who the proposed

Nurse Jane Doe or Does are and has not sought to conduct additional

discovery to determine the names of these proposed defendants. Based on


1 Plaintiff identifies various John and Jane Does throughout the proposed
amended complaint, but appears to only identify Nurse Jane Doe or Does as a
potential new defendant or defendants. [See ECF No. 90 at 2, 6, 11, 25–26].
2 It appears Plaintiff attempted to serve both defendant Takisha Smith and

Nurse White, but summonses as to these potential defendants were returned
to the court unexecuted. [See ECF Nos. 30, 38].
                                       4
    1:19-cv-03533-TLW-SVH   Date Filed 09/14/20   Entry Number 92   Page 5 of 8




this lack of information, the court declines to allow Plaintiff to add

defendants at this stage of this litigation as unduly prejudicial to Defendants

and in that it would cause undue delay.

       Defendants do not specifically address any of Plaintiff’s proposed

amendments, and instead argue generally that Plaintiff’s motion should be

denied “because it is highly prejudicial to Defendants, will cause undue delay

and waste judicial resources, and the proposed Amended Complaint contains

matters which are redundant, immaterial, irrelevant, would be futile, and

potentially confusing while providing no probative value.” [ECF No. 91 at 1].

       Except as stated otherwise above, the undersigned disagrees. First,

although Defendants argue this case is “in the late stages of the proceedings”

and granting Plaintiff’s motion would cause litigation “essentially [to] begin

for a second time,” id. at 5–6, Defendants appear to overstate the impact of

Plaintiff’s relatively limited proposed additions to his complaint, particularly

given the instruction provided by the court above. 3

       Similarly, the court rejects Defendants’ general argument that

“Plaintiff is attempting add allegations and issues that are unrelated to the

Defendants and issues alleged in the original Complaint,” id. at 5, except as

3 Defendants are correct that discovery has been exchanged, Plaintiff has
been deposed, and discovery has closed. Given the court’s order, it does not
appear additional discovery is needed. However, to the extent either party
believes additional discovery is needed, as discussed more below, the party
can file a motion seeking additional discovery.
                                       5
  1:19-cv-03533-TLW-SVH      Date Filed 09/14/20   Entry Number 92   Page 6 of 8




provided above. Defendants do not cite to or reference specific unrelated

allegations and issues found in Plaintiff’s proposed amended complaint, only

noting that Plaintiff includes allegations that are subsequent to the May 3,

2019 events and allegations concerning individuals not party to this lawsuit.

Id. However, Plaintiff alleges that allegations concerning events occurring

after May 3, 2019, occurred because of the May 3, 2019 alleged events, and

review of Plaintiff’s proposed amended complaint does not indicate that these

new allegations are so unrelated to allegations found in Plaintiff’s original

complaint that Defendants would be unduly prejudiced or that this action

would be unduly delayed.

      Finally, Defendants also argue that because Plaintiff previously filed a

motion to dismiss his complaint, filed a motion to withdraw that motion

within the time frame directed by the court, and, in the interim, filed a

motion for extension of time regarding the court’s scheduling order, “Plaintiff

has used the Court’s leniency in order to prolong litigation in bad faith, waste

judicial resources, and to skirt the Rules and Orders of the Court.” Id. at 3.

Relatedly, Defendants state “Plaintiff has failed to show that he has made a

good faith effort to adhere to the Court’s deadlines.” Id. at 4.

      In reviewing the docket, the undersigned discerns no bad faith on the

part of Plaintiff who has diligently and timely filed motions and diligently

and timely responded to court orders. Specifically regarding Plaintiff’s

                                        6
    1:19-cv-03533-TLW-SVH        Date Filed 09/14/20   Entry Number 92   Page 7 of 8




instant motion to amend, Plaintiff has repeatedly and successfully moved the

court for additional time to amend his complaint, citing the difficulties he has

had in securing his belongings, including legal papers, following his transfer

from BRCI to Kirkland Correctional Institution and during the ongoing

COVID-19 pandemic. [See ECF Nos. 35, 54, 65, 73, 76, 80]. Thereafter,

Plaintiff filed the instant proposed amended complaint within the deadline

set by the court to so file. 4

       In sum, Defendants have not shown that Plaintiff’s proposed amended

complaint is prejudicial, made in bad faith, or futile. 5

III.   Conclusion

       The undersigned denies Plaintiff’s motion to amend to the extent it

seeks to add allegations concerning events that occurred on March 1, 2020,

and seeks to add additional defendants, but otherwise grants Plaintiff’s

motion. [ECF No. 90]. The Clerk is directed to separately docket the proposed

amended complaint found at ECF No. 90, striking paragraphs 68–70 on page

32 and removing Nurse Takisha Smith as a defendant, consistent with this

order. Defendants’ answers to the amended complaint are due by September


4 Because Plaintiff is a prisoner, he is afforded the benefit of the mailbox rule
under Houston v. Lack, 487 U.S. 266, 276 (1988).
5 In so holding, the undersigned expresses no opinion as to the merits of

Plaintiff’s proposed amendments and notes Defendants did not put forth any
argument in support of their position that Plaintiff’s proposed amendments
are futile.
                                            7
  1:19-cv-03533-TLW-SVH     Date Filed 09/14/20   Entry Number 92   Page 8 of 8




29, 2020. If the parties believe additional time is needed for discovery related

to the new allegations, they are directed to file a motion indicating their

reasons for seeking additional discovery no later than October 2, 2020.

      IT IS SO ORDERED.



September 14, 2020                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       8
